Title: From Thomas Jefferson to Joseph Jones, 14 February 1790
From: Jefferson, Thomas
To: Jones, Joseph



Dear Sir
Monticello Feb. 14. 1790.

I have this day received your favor of the 25th. of Jan. and should with great pleasure have embraced the occasion of manifesting my esteem for you and confidence in your recommendations by complying with that in favour of Mr. Dawson of whom I have before had a very advantageous account. But there is only one assistant allowed to the office I am named to, and he has been long ago fixed on on the recommendation of a person whose judgment on such a subject could not leave me a moment’s hesitation. To the regret of not being able to serve your friend on this occasion I can only add assurances to him and you of the sentiments of esteem & attachment with which I am Dear Sir his & your most obedt: & most humble servt,

Th: Jefferson

